Citation Nr: 0908102	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-38 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of spinal fusion from L4 to S1, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from November 1948 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDING OF FACT

The competent medical and lay evidence shows that the 
Veteran's service-connected residuals of spinal fusion from 
L4 to S1 is characterized by incapacitating episodes of a 
duration of at least 6 weeks per year.


CONCLUSION OF LAW

The schedular criteria for a rating of 60 percent for the 
service-connected residuals of spinal fusion from L4 to S1 
have been approximated.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
imposes obligations on VA with respect to its duty to notify 
and assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159(a)-(c) (2008).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

Here, the AOJ satisfied its obligations to provide notice in 
correspondences dated in December 2004 and October 2008.  In 
the December 2004 correspondence, the AOJ, via the Cleveland 
RO advised the veteran that he could submit evidence showing 
that his service-connected spine disability had increased in 
severity.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims.  
Specifically, the RO informed the veteran that VA was 
responsible for obtaining records in the custody of federal 
agencies and that he was responsible for submitting evidence 
not in the custody of federal agencies, such as records from 
private physicians.  Although no longer required by the 
regulations, the RO also requested that the veteran send any 
evidence in his possession that pertained to the claim.  See 
73 Fed. Reg. 23353-23356 (April 30, 2008) (codified at 38 
C.F.R. § 3.159(b)(1) (2008)).  

In the October 2008 correspondence, the AOJ, via the 
Indianapolis RO informed the veteran that when service 
connection is granted, a disability is assigned.  The RO also 
explained how the disability rating is determined.  
Specifically, the RO informed the veteran that VA considered 
the nature and symptoms of the condition, severity and 
duration of the symptoms, and impact of the condition and 
symptoms on employment and daily life.  The RO also provided 
examples of evidence that the veteran should submit that 
might affect how VA determined a disability rating.  The RO 
also included the VA ratings schedular criteria applicable to 
the veteran's service-connected spine disability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  This correspondence 
satisfied the notice requirements for increased ratings 
claims identified by the Court in Vazquez-Flores v. Peake 22 
Vet. App. 37 (2008).  

Although the AOJ did not provide fully compliant notice until 
after initial adjudication of the claim, after providing the 
veteran with adequate time to respond to the notices, it 
readjudicated the claim and issued a supplemental statement 
of the case in December 2008.  The issuance of such notice 
followed by a readjudication of the claim remedied any timing 
defect with respect to issuance of compliant notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records from VAMC Dayton, Ohio.  In February 2005, the 
Veteran had requested that VA obtain private medical records 
on his behalf, but it does not appear that the AOJ took steps 
to obtain them.  Nonetheless, it does not appear that this is 
remandable error because none of this evidence is relevant to 
this appeal.  For example, he reported treatment from the 
University Orthopedic Group, but this treatment was for an 
unrelated compensation claim for hip bursitis.  The Veteran 
also identified Dr. B.J., and Dr. R.D. as treatment 
providers, but the reported treatment was received prior to 
when the Veteran filed his appeal.  Here, relevant evidence 
would consist of records pertaining to the current severity 
of the Veteran's back disability.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The veteran was also provided with a VA examination in April 
2007, a report of which has been associated with the claims 
file.  The veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal.  The Board finds 
that no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  Accordingly, the Board will proceed with 
appellate review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco, 7 Vet. App. at 58.  However, when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings, the Board must assign staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (finding 
that there was no basis for drawing a distinction between 
initial ratings and increased-rating claims for the purpose 
of applying staged ratings).

Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise the lower evaluation will be assigned.  38 
C.F.R. § 4.7 (2008).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2008).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2008).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2008).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2008).

The Veteran's service-connected residuals of spinal fusion 
from L4 to S1 is currently rated as 40 percent disabling 
pursuant to Diagnostic Code 5243 (intervertebral disk 
syndrome).  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  All 
spine disabilities are rated under the General Rating Formula 
for Diseases and Injuries of the Spine, unless Diagnostic 
Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disk Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a, General Rating Formula (2008).  
The Board will consider whether the Veteran's service-
connected residuals of spinal fusion from L4 to S1 meets or 
approximates the criteria for a rating in excess of 40 
percent under either formula.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 60 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome (2008).  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome, Note (1) (2008).  A 60 percent rating is the 
highest available under the Formula for Rating Intervertebral 
Disc Syndrome.  

Analysis

Upon reviewing the Veteran's lay statements and the 
supporting medical evidence, the Board finds that the 
severity of his service-connected back disability 
approximates the criteria for a 60 percent rating under the 
Formula for Rating Intervertebral Disc Syndrome.  In a VA 
spine examination report, dated in April 2007, D.M., 
Physician Assistant, Certified,, noted that the Veteran 
reported two flare-ups in the past 12 months that lasted up 
to three months duration.  The Veteran reported experiencing 
additional limitation of motion and decreased ability to do 
any type of work during flare-ups.  D.M. reported that 
functionally, the Veteran's back disability affected him on a 
daily basis.  Specifically, the Veteran had limited walking 
and decreased ability to do housework.  

Clinical and radiologic findings supported the Veteran's 
subjective complaints.  On examination, D.M. noted limited 
range of motion of the thoracolumbar spine.  Specifically, 
forward flexion was to 45 degrees after repetition, whereas 
VA considers 90 degrees to be normal.  38 C.F.R. § 4.71a, 
Plate 5 (2008).  Left lateral flexion was to 18 degrees and 
right lateral flexion was to 10 degrees, which was limited 
when compared with the normal range of 30 degrees.  See Id.  
The doctor also noted painful motion, as evidenced by muscle 
spasm.  Radiological testing included x-rays of the lumbar 
spine, which revealed "extensive" calcification of the 
posterior lumbar spine according to D.M.  D.M. also noted 
anterolisthesis of L5 over S1 by 3.5 centimeters, 
retrolisthesis of L4 over L5 by 5 millimeters, a marked 
narrowing of the intervertebral disc space at L5-S1 and at 
L3-L4.  X-rays also showed apopyseal joint arthropathy and 
osteopenia.  D.M. characterized the arthritis of the lumbar 
spine as "severe."  

In a statement received in December 2005, which the RO 
accepted as the Veteran's substantive appeal, the Veteran 
stated that he received injections every 6 to 8 months.  In 
between injections, the Veteran stated, he was incapacitated 
to the point that he was in extreme pain and sometime, unable 
to walk.  The Veteran's statements were corroborated by Dr. 
R.L. in a report dated in May 2005.  In that report, the 
doctor noted that the Veteran had been to a pain specialist 
and other physicians for injections, but had experienced 
little relief.  Dr. R.L. discussed the Veteran's medical 
history, which included lumbar surgery for arthrodesis for 
spondylolisthesis.  It was apparent from his report that Dr. 
R.L. had substantial insight into the history and severity of 
this Veteran's spine disability.  Thus, his acknowledgement 
that the Veteran has had numerous injections with little 
relief appeared to be based on his own encounters with the 
Veteran rather than solely the Veteran's subjective reports.  

The medical evidence included an office visit note from Dr. 
R.D., dated in February 1997, showing that the Veteran had 
been receiving injections for his back pain at least as early 
as then.  

The Veteran's daughter, J.R., provided a written statement in 
support of the Veteran's claim.  In that statement, dated in 
February 2005, she reported that the Veteran had decreased 
his activities, such as taking grandchildren to the zoo and 
tending to his garden, because of the pain associated with 
his back disability.  She also noted that a few years 
earlier, the Veteran tried to get another job to supplement 
his income, but that he had too much pain from performing 
various jobs he tried.  This statement corroborates the 
Veteran's statements regarding his limitation of function

Upon reviewing the lay and medical evidence, the Board is 
mindful that if two evaluations are potentially applicable, 
the disability picture need only approximate the criteria for 
a higher evaluation more so than a lower evaluation.  See 38 
C.F.R. § 4.7 (2008).  Moreover, all benefit of the doubt in 
this regard will be resolved in the Veteran's favor.  See 38 
C.F.R. § 4.3 (2008).  Under these circumstances, a schedular 
rating of 60 percent is warranted here.  

The Board also finds that the severity of the veteran's 
service-connected residuals of spinal fusion from L4 to S1 
appeared to remain unchanged throughout the appeal period.  
Accordingly, a staged rating is not in order and a 60 percent 
rating is appropriate for the entire period of the Veteran's 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999), see also 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In finding that the Veteran is entitled to a 60 percent 
rating under the Formula for Rating Intervertebral Disc 
Syndrome, the Board has also considered whether he is 
entitled to an even higher rating under the General Rating 
Formula.  The General Rating Formula provides for a 100 
percent rating for spine disabilities characterized by 
unfavorable ankylosis of the entire spine, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a (2008).  

Here, the criteria for a 100 percent schedular rating under 
the General Rating Formula are not met.  There is no evidence 
suggesting that the Veteran's entire spine is ankylosed 
(immobile).  To the contrary, as the VA examination report 
showed, the Veteran maintained at least some range of motion 
in his thoracolumbar spine.  

Extraschedular Consideration

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2008).  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illness proportionate to the severity of the several grades 
of disability.  Id.  In cases where either a claimant or the 
evidence of record suggests that a schedular rating may be 
inadequate, the Board must specifically adjudicate the issue 
of whether referral for an extraschedular rating as outlined 
in outlined in 38 C.F.R. § 3.321(b)(1) is warranted.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
Moreover, the veteran has not asserted that his service-
connected residuals of spinal fusion from L4 to S1 causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  See Id., see also Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); and Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2008) for assignment of 
an extraschedular evaluation.  Id.   


ORDER

Entitlement to a 60 percent rating is granted for service-
connected residuals of spinal fusion from L4 to S1, subject 
to the law and regulations controlling the award of monetary 
benefits. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


